Pee Cueiam.
There was ample evidence that, during the late afternoon of July 10, 1959, there was a storm, consisting of a hard wind, hail and rain, in the vicinity of plaintiff’s 6.44-acre tobacco field; and that, as a result of said storm, plaintiff’s tobacco was severely damaged.
The critical issue with reference to defendant’s liability to plaintiff under the policy, was whether plaintiff’s tobacco was damaged by hail and, if so, whether plaintiff’s tobacco was damaged “to the extent of 5% or more by hail only.” As to this, the evidence offered by plaintiff and defendant was in sharp conflict. Defendant’s evidence tended to show the damage to plaintiff's tobacco was caused solely by wind. However, when considered in the light most favorable to plaintiff, we think the evidence was sufficient to support the jury’s finding (on the first issue) in plaintiff’s favor.
Consideration of each of defendant’s assignments of error discloses that error, if any, in the conduct of the trial, was not sufficiently prejudicial to defendant to justify the award of a new trial. Hence, the verdict and judgment will not be disturbed.
No error.